Bigelow, C. J.
The officer’s return that he could find nq property of the plaintiff in the original suit within his precinct wherewith to satisfy the execution issued against her for costs, coupled with the facts that she was not liable to arrest on the execution under Gen. Sts. c. 124, § 7, and that she had never been within the Commonwealth since the execution was issued, so that no demand upon her could be made for payment of the amount, was competent and sufficient proof of her “ inability and avoidance ” to charge the defendant as indorser of the writ. Proprietors of Locks & Canals v. Reed, 8 Met. 146. Davis v. Whithead, 1 Allen, 276. Exceptions overruled.